Title: From James Madison to Edmund Pendleton, 25 June 1782
From: Madison, James
To: Pendleton, Edmund



Dear Sir
Philada. 25th. June 1782

Your favor of the 17th. escaped the accident which befel that of the preceeding week. The loss of the mail is the more regretted as we now understand that a packet from N.Y. to England, which had been intercepted & carried into N. Carolina, made a part of it.
No authentic account of the fleet which sailed from N.Y. is yet come to hand. The prevailing & I fancy the true conjecture now is that it contained a parcel of miserable Refugees who are doomed to exchange the fancied confiscations of their countrymen for the bleak & barren settlement in Nova Scotia or Penobscot.
The illicit trade with N.Y. has under the auspices of the new system of the Enemy, been carried to such an extent, that the interposition of Congress in some form or other seemed to be called for. The only form which seemed to consist with constitutional propriety, was a renewal of their exhortation to the States, to exert their utmost legislative skill in suppressing it by land; & to impress on people the fatal effects of a continuance of it, and the necessity of their patriotic cooperation with the public measures in bringing transgressors to due punishment. This trade is also carried on by water, under collusive captures of Vessels from N.Y. by little vessels fitted out on the neighbouring Coasts. The remedy for this part of the evil is more within the authority of Congress, and an application of it is now agitating. Nothing can prevent the evil by land but a voluntary combination among the people at large to find out & prosecute the authors of it. How far this will take place is uncertain. As it is dictated by the interest of the army, and of the Farmers, who feel the loss of the specie which goes to the Enemy, and by the fair traders who are undersold by the smugglers; as well as by every principle of Duty, some efforts may justly be expected.
Congress have received no letters of very late date from Mr. Adams, but there is a private letter here of the 11th. April, in which he informs his correspondent, that all the Provinces except two had with astonishing unanimity & rapidity decided in favor of a connexion with the U. States; and that no doubt was entertained that the remaining two would in a few days follow the example of the others. Some Gazettes of later date have reduced the exception to a single province. Upon the whole we have suffi[ci]ent ground to expect in a little time, a full & formal recognition of our Independence in that quarter. Their public councils are stimulated much by the zeal of the Merchants, who fear that unless commercial stipulations are speedily concluded, a peace with Britain may place their trade under a disadvantageous competition with that both of England & of France.
I am Dr Sir with sincere regard Yr. obt friend & Servt.
J. Madison Jr.
The Gazette of this morning is so barren that I thought it wd. be less interesting that one of wednesday last, which contains a very singular production of the American Loyali[s]ts.
